Citation Nr: 1128088	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-43 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a nose fracture.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a bilateral foot disorder (claimed as feet and ankles disorder).  

5.  Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to January 1982 and again from November 1990 to December 1992.  He claims to have had Navy Reserve service from 1982 to 1985.  He had inactive Army Reserve service from January 1986 to October 1990.  He also has unverified active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision, which denied the aforementioned service connection claims.  

The veteran testified in September 2006 at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record and is associated with the claims folder.  

In March 2007, the Board remanded the case for further development.  

The Veteran's psychiatric claim on appeal was initially characterized as a claim of service connection for PTSD.  However, while on appeal, the Court addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran testified at a RO hearing in March 2005, that although he filed a claim for service connection for PTSD, he was treated in service for depression and emotional problems, and that he was not sure of what exact terminology to use for his psychiatric condition, but that he knew he had it in service.  The Board therefore finds that the Veteran's claim should not be limited solely to PTSD. Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, and has been recharacterized as such on the title page.  

The issues of service connection for an acquired psychiatric disorder to include PTSD, a back disorder, and a left leg disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's residuals of a nose fracture existed prior to service.  

2.  The evidence is in relative equipoise regarding whether the Veteran's residuals of a nose fracture is related to active service.

3.  While he was treated for foot complaints in service, the evidence establishes that the Veteran does not have a current diagnosis of a bilateral foot disorder and any foot and ankle complaints in service resolved without residual disability.  



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, residuals of a nose fracture was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Bilateral foot disorder (claimed as feet and ankles disorder) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As the Board's decision to grant service connection for residuals of a nose fracture constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations for this issue.  

As to the issue of service connection for bilateral foot disorder, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2003.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private medical records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records with the claims file.  The Veteran indicated that he had no other medical records because he had no health insurance and was unable to receive treatment for his claimed condition.  No outstanding evidence has been identified.

The Veteran underwent a VA examination in April 2003, for the purpose of ascertaining whether the Veteran has a bilateral foot disorder due to service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was more than adequate, as it was predicated on not only examination of the Veteran but also included the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a March 2005 RO hearing and a September 2006 Central Office hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, both the RO hearing officer and the VLJ identified the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of either hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer and the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be established when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  


Nose Fracture 

The Veteran claims that he had a fractured nose when he entered active duty in 1979, but that his nose was not problematic.  He stated that he later fractured his nose in service on many occasions, and that as a result, he has trouble breathing.  

Service treatment records show that clinical evaluation of the Veteran's nose on entrance examination in January 1979 was found to be normal.  The Report of Medical History taken at that time indicated that the Veteran sustained a fractured nose in 1976.  No effects of the nose fracture was noted.  On examination for submarine training in February 1979, his nose was clinically evaluated as normal.  The Report of Medical History taken at that time indicated a fractured nose in 1977.  The physician indicated fractured nose as one of his findings, but related no disabling effects on the Report of Medical History.  On separation examination in  January 1982, clinical evaluation of the Veteran's nose was normal.  On enlistment examination in October 1990, clinical evaluation of the nose was normal.  A Report of Medical History taken at that time indicated that the Veteran broke his nose in 1979 and 1982.  The Veteran indicated that he was hospitalized overnight for a deviated septum on his broken nose.  A Report of Medical History taken  in December 1992, in connection with his discharge from service, indicated that the Veteran's nose was deformed due to a deviated septum.  This was considered not to be disabling.  

After service, the Veteran underwent a compensation examination for VA purposes in April 2003.  He complained of broken nose residuals.  He stated that his first fracture of the nose occurred in 1977 during a fight.  He stated that he had broken the nose many times thereafter in service, sometimes as a result of fights and sometimes as a result of frontal falls.  He indicated that he had nasal "cartilage repaired" with the nose surgically re-broken.  He also claimed to have a deviated nasal septum.  He stated that unspecified amounts of time had been lost from work due to his nasal condition.  The Veteran's nasal examination was notable for curvature of the nose, status post numerous fractures therein, and apparent deviation of the septum to the right.  He was able to breathe out of either nostril individually.  There was some mild bogginess of the nasal mucosa and small amounts of nasal mucus (possibly intercurrent URI).  X-rays performed at the nasal bone revealed some possible bony calluses, without overt current fracture for some possible nasal septal deviation to the right.  The examiner stated that the Veteran's first nasal fracture predated military induction by two years.  The fracture occurred as a result of a fight and apparently there were some additional episodes of nose fractures during the Veteran's military career.  There was a complaint made of "difficulty breathing", however, both nostrils were patent, and according to the examiner, whatever flow was lost to the right nostril by virtue of septal deviation to the right, was made up in greater diameter and air flow through the left.  According to the examiner, the Veteran did not appear to be short of breath at any portion of the examination.  There was no difficulty breathing from the nose at rest, and there was no mouth breathing evident.  There were some cosmetic changes to the nose, but according to the examiner, this predated service.  The diagnosis was nasal septal deviation (without clinical effect), and cosmetic residuals of multiple nasal fracture (with original predating military service).   

The Veteran testified at a RO hearing before a hearing officer in March 2005.  The Veteran testified that he broke his nose in service in 1979 and 1982.  He also testified that he initially broke his nose prior to service entrance.  

The Veteran testified at a Central Office hearing in September 2006.  He related that he initially fractured his nose prior to service but had no problems upon entrance to service.  He also testified that he rolled over in his sleep and fracture his nose in service when it was taped, after he got hit during a training exercise.  He related that he had broken his nose numerous times in service and that all they did was tape it.  He related that he had two surgeries, one in service and one not in service.  He testified that he now had problems breathing and that he had sinus blockage as a result in one nostril, and that he now had a deviated septum.  The surgery he had was while he was in the Reserves and that surgery did not help.  He further testified that it was a little better but did not correct the problem.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).  

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre- existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b)  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that residuals of the Veteran's nose fracture preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting residuals of a nose fracture were not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  

In this case, the medical evidence shows that the Veteran sustained one nose fracture prior to service.  However, the medical evidence also shows that the Veteran's nose was clinically evaluated as normal at service enlistment examination.  The Report of Medical History only indicated that there had been a nose fracture, but no effects of the nose fracture were indicated on the Medical Report.  Therefore, since the medical evidence of record at service entrance indicated that the Veteran's nose was clinically evaluated as normal and there was no evidence of residual effects of his nose fracture on entrance examination, the presumption of soundness has not been rebutted.  Therefore, the Veteran was found to be in sound condition on service entrance.  

As the Veteran was found to be in sound condition on service entrance, although the Veteran claims to have fractured his nose on numerous occasions in service,  the medical evidence of record has shown that the Veteran sustained a nose fracture on at least two occasions, in 1979 and 1982.  At his final service discharge in December 1992, The Report of Medical History showed that the Veteran's nose was deformed due it having been broken and that he had a deviated septum, not considered disabling.  Since service, the Veteran's nose is shown to exhibit a deviated septum on VA examination in April 2003.  The examiner indicated that the nasal septal deviation was without clinical effect, but that there were cosmetic residuals as a result of the residuals of the nose fracture.  Although the record is not thoroughly clear as to when the Veteran's sustained a deviated septum or whether one or multiple nose fractures resulted in his cosmetic deformity of the nose, however; because his nose was normal on service entrance, and the only other medical evidence of record shows nose fractures in 1979 and 1982, when the Veteran was on active duty, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a fractured nose is warranted.  


Bilateral foot disorder (claimed as feet and ankles disorder)

The Veteran asserts that service connection is warranted for a bilateral foot disorder due to service incurrence.  He alleges that he sustained foot and ankle injuries in service and that they still exist to this date.  

Service treatment records show that in July 1986, the Veteran had blisters on both feet of two weeks duration.  The diagnosis was blisters on both heels.  He was given moleskin pads to cover the blisters.  In October 1990, on enlistment examination, the Veteran's feet and arches were clinically evaluated as normal.  In December 1990, the Veteran was seen complaining of left ankle pain of 9 days duration.  He stated that he sustained 2 injuries to the ankle while running in the past 2 weeks.  He was experiencing pain to the lateral side of the ankle while running, marching, and weight bearing.  Physical examination revealed mild swelling to the lateral side of the left ankle.  The assessment was left ankle sprain vs. fracture.  Later, an x-ray examination of the left ankle was taken and proved normal.  The assessment was then left ankle sprain.  The Veteran's ankle was taped, he was told to wear boots only , prescribed Motrin, and placed on light duty for 48 hours.  He was also told to return to the clinic if needed.  On the Report of Medical History in connection with the Veteran's service discharge in December 1992, the Veteran complained of foot problems for 1.5 years and ligament damage in the left ankle.  Shin splints since November 1990 had been getting worse.  The examiner found this not to be disabling.  Foot trouble with 2 corns on the foot that kept coming back and causing pain were also found not to be disabling.  

The Veteran underwent a clinical examination for VA purposes in April 2003.  He complained of ligaments torn in his ankle in 1990 and also complained that damp weather "bothers the foot."  He stated that he was unable to go up and down the steps without pain and that he had pain on prolonged standing.  Physical examination showed the feet appeared normal with no signs of abnormal weight bearing.  He had no limitation in standing or walking.  Neurological examination was normal.  There was normal sensory, motor, reflex, and coordination functions.  X-ray examination of the left ankle joint was normal.  The examiner indicated that the examination of the Veteran's feet was unremarkable.  There was normal contour of the feet.  There was no pes planus or claw toe appearance.  There was no objective data to support a diagnosis of the feet.  

The Veteran testified at his March 2005 RO hearing that he had shin splints, ankle sprains, and corns during his Marine service.  He stated that these conditions occurred as a result of marching and running in boots during service.  He also stated that he received treatment for these conditions.  

The Veteran also testified at a Central Office hearing in September 2006.  He provided essentially the same testimony regarding his feet and left ankle as he testified to during his March 2005 RO hearing.  

A review of the evidence of record reveals that the Veteran had foot and left ankle complaints in service.  He was treated with taping of the left ankle and given Motrin.  His corns and shin splints were considered not to be disabling.  Based on the medical evidence of record, the Veteran may have had foot and left ankle complaints in service, but since that time, he has not had any diagnosed foot or ankle disorders.  Of import is that on the Veteran's most recent April 2003 VA examination, the examiner could not make a diagnosis of the feet and left ankle as they were found to be normal.  Therefore, service connection is not warranted for bilateral foot disorder (claimed as feet and ankles disorder), as he no longer has these conditions as they resolved during service without residual disability.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of foot or ankle disorder at any time during the period under appellate review.  

Thus, absent the Veteran's personal statements, there is no evidence that he currently suffers from bilateral foot disorder (claimed as feet and ankles disorder).  Consideration has been given to the Veteran's statements asserting that he had feet and ankle disorder in service which he claims has resulted in a chronic condition presently.  He is competent to report symptoms such as pain in the feet and left ankle.  However, the Veteran is not competent to diagnose a disability such as this.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a bilateral foot disorder (claimed as feet and ankles disorder) is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Indeed, as discussed above, a bilateral foot disorder (claimed as feet and ankles disorder) has not been shown on examination, or since service in 1992.  Therefore, the Veteran's unsubstantiated statements regarding the claimed disability are found to lack competency.

Thus, since the evidence does not show that he presently has a bilateral foot disorder (claimed as feet and ankles disorder), there is no basis upon which to grant service connection.  Service connection for a bilateral foot disorder (claimed as feet and ankles disorder) is not warranted.  


ORDER

Service connection for residuals of a fractured nose is granted.  

Service connection for a bilateral foot disorder (claimed as feet and ankles disorder) is denied.  


REMAND

Further development is necessary in this case.  

In March 2007, the Board remanded the instant claims, indicating, in pertinent part, that the Veteran's Army and Navy Reserve service had not been verified.  The Remand indicated that the Veteran's units, the time served in active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be verified.  A May 2007 PIES request and response indicates that all service information had been verified as correct.  A September 2005 PIES response indicated that the Veteran served in the Army Reserve from January 27, 1986 to October 4, 1990, inactive, with no active duty other than for training purposes.  However, the ACDUTRA for this period was not verified, the units were not verified, and the Veteran's Naval Reserve period, ACDUTRA and INACDUTRA was not verified.  This verification and any records associated with this period of time needs to be obtained and associated with the claims folder.  

As for the claim of service connection for PTSD, that claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  A December 1992 Report of Medical History in connection with the Veteran's discharge from service indicates that the Veteran had stress related to his job and loss of sleep.  The Veteran has also indicated that he was treated in service for depression and emotional problems.  Although the claim had been addressed as PTSD, the Veteran has not been examined in connection with any other acquired psychiatric disorder and has not been informed of the evidence necessary to present to determine if he has a psychiatric disorder that is related to service.  This should be done.  

Finally, the Veteran has also made claims for service connection for a back disorder and left leg disorder.  As to his back disorder, he related in the December 1992 Report of Medical History in connection with his service discharge that he had recurrent back pain and stiffness in cold weather and how he slept at night also caused pain.  The examiner at that time found the pain to be non radiating.  His back was examined in connection with his claim for service connection in April 2003.  Mild to moderate degenerative changes of the lumbar spine was diagnosed at that time.  However, the examiner did not indicate whether it was at least as likely as not that the condition was related to service.  Further, he claimed that his left leg also was injured in service and that his injury was not related to the time that a stake from a tent was stuck in his leg.  He related that he sustained a Freon injury of the leg wherein Freon froze on his leg.  The April 2003 examination diagnosed mild depigmentation of the left lower extremity.  Again, the examiner did not indicate whether it was at least as likely as not that the depigmentation was a result of an incident that occurred in service.  It is important that these issues be addressed prior to final adjudication of the claims.  See Generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Army and Naval Reserves, or any other appropriate agency, to verify the Veteran's periods of ACDUTRA in the Army Reserves and ACDUTRA and INACDUTRA in the Naval Reserves.  Service records providing points is not helpful in this regard.  Any service treatment records located during these periods of time should also be obtained and associated with the claims folder.  If no service records can be found verifying ACDUTRA an INACDUTRA for those periods of time, or if they have been destroyed, ask for specific confirmation of that fact.  

2.  The RO should provide the Veteran with notice of what type of evidence he needs to submit to support a claim for service connection for an acquired psychiatric disorder, other than PTSD.  

3.  The Veteran should undergo a VA psychiatric examination.  All indicated studies should be obtained.  A thorough review of the claims folder should be made prior to examination of the Veteran.  If an acquired psychiatric disability other than PTSD is diagnosed, e.g., anxiety disorder, depressive disorder, etc., the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in- service or is otherwise causally related to the Veteran's service, including his complaints of depression, stress and emotional problems in service.  

If PTSD is diagnosed, the examiner should identify each stressor which supports this diagnosis.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

4.  The Veteran should undergo a VA orthopedic examination to examine the Veteran for his back disorder.  All indicated studies should be obtained.  A thorough review of the claims folder should be made prior to examination of the Veteran.  The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any diagnosed lumbar spine disorder had its onset in- service or is otherwise causally related to the Veteran's service, including the Veteran's history of back pain in service, the duties the Veteran had in service, or any claimed injury to the back in service.  

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran should be provided a VA dermatology examination for his left lower leg disorder.  All indicated studies should be obtained.  A thorough review of the claims folder should be made prior to examination of the Veteran.  Any disability of the left lower extremity, due to depigmentation, scarring, or loss of function should be determined.  The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any diagnosed depigmentation of the left lower extremity, scarring, or loss of function had its onset in- service or is otherwise causally related to the Veteran's service, including to any contact with Freon, and/or any other injury in service.  

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  Readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder to include PTSD, back disorder, and left lower leg disorder. 
If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The RO should also address the expanded issue of entitlement to an acquired psychiatric disorder.  The Veteran should be given the opportunity and adequate time to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


